                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                             DOCKET NO. 3:95-CR-00031-MOC

 UNITED STATES OF AMERICA,                                   )
                                                             )
                                                             )
                                                             )
 Vs.                                                         )                  ORDER
                                                             )
 CEDRIC LAMONT DEAN,                                         )
                                                             )
                        Defendant.                           )


       THIS MATTER is before the Court on defendant’s Motion for Early Termination of

Supervised Release. Defendant’s supervising officer has indicated that he concurs in the requested

release and the United States Attorney has deferred to the Probation Officer’s judgment, reasoning

that such officer is in a better position to assess the need for further supervision.

       The Court has carefully considered the request over the past few weeks, solicited input

from the United States Probation Office and the United States Attorney, and concludes based on

all the materials now before it that defendant is a good candidate for early termination. The Court

notes that in allowing this exceptional relief, it has been impressed with defendant’s compliance

with the terms of supervision and his meaningful, positive impact on his community since his

release. Clearly, defendant has made a successful transition and has again become a valuable and

trusted member of our community. Defendant is encouraged to continue with those efforts after

termination of supervision.

       Based on such determinations and careful review of the record before it, the Court enters

the following Order.




                                                   1
                                        ORDER

      IT IS, THEREFORE, ORDERED that defendant’s Motion for Early Termination of

Supervised Release (#415) is GRANTED, and defendant’s Supervised Release is, therefore,

TERMINATED as successfully completed.




                                       Signed: December 13, 2018




                                           2
